Dear Secretary Carnahan:
This opinion letter responds to your request dated August 5, 2011, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Kyle Neale regarding a proposed amendment to Chapters 367 and 408, Revised Statutes of Missouri (version 2). The proposed summary statement is as follows:
  Shall Missouri law be amended to prohibit state or local governments from imposing any fee for doing business in Missouri on payday, title, installment, and consumer credit lenders and from imposing any taxes on such lenders?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed *Page 2 
as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                                     Very truly yours,
                                                     _________________ CHRIS KOSTER Attorney General *Page 1